Citation Nr: 0711284	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-43 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and 
Employment Division in Vancouver, Washington


THE ISSUE

Entitlement to a program of Chapter 31, Independent Living 
Services.  


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment Division (VR&E) in Vancouver, Washington, 
which denied purchase of a "pole barn" for the veteran's 
pigs, pursuant to Chapter 31, Independent Living Services.  
The claim is currently under the jurisdiction of the Regional 
Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  Achievement of a vocational goal for the veteran is not 
currently reasonably feasible.

2.  Purchase of a "pole barn" for the veteran to allow him 
to raise pigs will not improve the veteran's independence in 
daily living.


CONCLUSION OF LAW

The criteria for entitlement to a program of Independent 
Living Services, pursuant to Chapter 31, have not been met.  
38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 21.76(a)(2), 21.160, 21.162 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to a 
program of Chapter 31, Independent Living Services.  The 
veteran maintains that raising pigs would constitute "good 
therapy" for his service-connected post-traumatic stress 
disorder (PTSD), and that VA should pay to have a barn 
constructed so he can raise his pigs.  See pages 31 and 34 of 
March 2006 hearing transcript.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

Initially, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA), does not apply in vocational 
rehabilitation claims.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims held that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases 
involving the waiver of recovery of overpayment because the 
notice and duty to assist requirements are found in Chapter 
53 rather than Chapter 51 of Title 38 of the United States 
Code.  It follows that because the statute at issue in this 
matter is found in Chapter 31 rather than in Chapter 51, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to this claim.  Id.  Hence, discussion of the VCAA 
is not required.

The pertinent statutory authority, found at 38 U.S.C.A. 
§ 3120, provides that the Secretary may conduct programs of 
independent living services for severely handicapped persons.  
38 U.S.C.A. § 3120(a).  The Secretary may also provide a 
program of independent living services and assistance under 
this section only to a veteran who has a serious employment 
handicap resulting in substantial part from a service-
connected disability, and it has been determined that the 
achievement of a vocational goal is not currently feasible.  
38 U.S.C.A. § 3120(b).


The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service and non-service-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.

The term independence in daily living means the ability of a 
veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the veteran's family or community.

Independent living services may be furnished:

(1)  As part of a program to achieve rehabilitation to the 
point of employability;

(2)  As part of an extended evaluation to determine the 
current reasonable feasibility of achieving a vocational 
goal;

(3)  Incidental to a program of employment services; or

(4)  As a program of rehabilitation services for eligible 
veterans for whom achievement of a vocational goal is not 
currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran:

(i)  Function more independently in the family and 
community without the assistance of others or a reduced 
level of the assistance of others;

        (ii)  Become reasonable feasible for a vocational 
rehabilitation program; or

        (iii)  Become reasonable feasible for extended 
evaluation.

38 C.F.R. § 21.160(c).


In the instant claim, the veteran is service-connected for 
PTSD, currently 70 percent disabling; and a sacroiliac strain 
with osteoarthritis, currently 30 percent disabling.  The 
veteran's total service-connected disability rating is 80 
percent.  Effective September 1997, the veteran was granted a 
total rating for individual unemployability (TDIU).  See 
March 2006 RO rating decision.  

By letter of December 2002 from the VR&E, the veteran was 
notified that he was to be discontinued from the vocational 
rehabilitation program, essentially, due to his lack of 
cooperation in the program's application process.  

The veteran underwent counseling for vocational 
rehabilitation purposes.  In January 2003, while he was found 
to have a serious employment handicap, a VA vocational 
rehabilitation counselor found that "[g]iven the level of 
PTSD symptoms and the level of learned helplessness," 
achievement of a vocational goal was not currently feasible.  

An Independent Living Assessment screening was conducted by a 
VA-contractor certified Rehabilitation Counselor in March 
2003.  A May 2003 report summarizes the findings.  The 
veteran indicated that he was most comfortable communicating 
with the fellow members of his PTSD support team, and with 
his wife and adult son.  The veteran was noted to have 
acquired two horses that he and his family rode for pleasure.  
He added that a neighbor had recently "loaned" him 10 pigs 
to care for, and that he greatly enjoyed doing so.  The 
veteran indicated that caring for the pigs enabled him to 
develop more of a routine as well as helped him decrease his 
sleep problems.  He expressed his desire to build a "pole 
barn," which could be purchased and built for approximately 
$10,000 in which to shelter the animals.  Estimates supplied 
concerning the cost of this construction are of record.  He 
expressed a plan to either raise the animals for food or 
barter them for other services and items he required.  The 
veteran claimed that this arrangement would provide him 
meaningful and productive activity, would help him to 
increase his independence, and would decrease his reliance on 
medical and psychiatric care.


A VA Rehabilitation Plan dated in May 2003 shows that a 
recommendation was made to erect a pole barn near the 
veteran's rural home, for which he would  use the shelter for 
his two horses and pigs.  These services were to increase the 
veteran's ability to function independently, decrease his 
reliance on VA support, and to increase his involvement with 
his community.  A June 2003 VA Memo from a VA Vocational 
Rehabilitation Counselor provided additional comment 
concerning the proposed plan to build the pole barn.  

A July 2003 VA Memorandum from a Vocational Rehabilitation 
Panel, chaired by a licensed clinical psychologist, notes 
that the veteran claimed that his PTSD symptoms had recently 
worsened causing him to be socially isolated.  The veteran 
claimed to attend PTSD group therapy on a weekly basis as 
well as Bible study once a week.  The medical record was 
reported to show that the veteran drank three pots of coffee 
a day, and that he reported that he suffered from 
hyperarousal.  Inconsistent compliance with the taking of 
medications was also reported.  The veteran was reported to 
be raising 10 pigs; a June 2003 medical record was reported 
to reference the appellant raising 14 hogs.  The panel found 
that as the veteran was actively engaged in the activity of 
hog raising with the help of his son, it was apparent that he 
was already engaged in meaningful activity which he used to 
further socially isolate himself.  Thus, determined the 
panel, there was no need for a pole barn and additional hogs.  
The panel concluded by indicating that as there were no unmet 
need that could be met and no dependencies which could be 
reduced, the only recommendation was for the veteran to be 
counseled on the impact of drinking three pots of coffee a 
day and its affect on his problems with hyperarousal.  

A November 2003 VA case note completed by an Assistant VR&E 
Officer upheld the July 2003 VA Vocational Rehabilitation 
Panel decision.  It was noted that the veteran's 
socialization needs were met by his having a horse for which 
he fed and cared for, as well as enjoyed.  The veteran's 
physical disorders were noted to cause impairments in raising 
the pigs; and his son was noted to do most of the pig-related 
work.  Also, the absence of a mental health report stating 
that the pig farm would cause the veteran to be more mentally 
stable was noted.  It was determined that the veteran did not 
appear to have independent living needs at that time.  The 
veteran was notified of this decision in December 2003.  

In essence, while the veteran wants VA to pay for a pole barn 
to be constructed to house his pigs, there is no evidence of 
record to show that participation in the Independent Living 
Services program by financing such a purchase is necessary to 
assist him function more independently in his family or 
community.  Financing such a purchase would not help the 
veteran become reasonably feasible for a vocational 
rehabilitation program.  Finally, financing such a purchase 
would not help the veteran become reasonably feasible for an 
extended evaluation.  Hence, the preponderance of the 
evidence is against showing that the building of a pole barn 
at VA expense is necessary to meet the veteran's independent 
living needs.  As such, independent living services, pursuant 
to Chapter 31, are not warranted.

The Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to Chapter 31, Independent Living Services, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


